UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

JAMES BROWN,                                      :
                                                  :
                 Plaintiff,                       :    Civil Action No.:      10-1791 (RC)
                                                  :
                 v.                               :    Re Documents No.:      29, 36
                                                  :
JASON ROSS et al.,                                :
                                                  :
                 Defendants.                      :

                                   MEMORANDUM ORDER

        This court referred the defendants’ pending motion to dismiss to Magistrate Judge

Facciola, who issued a Report and Recommendation on July 6, 2012. The Report and

Recommendation recommended that the defendants’ motion be granted and that the plaintiff be

given leave to amend. The Report further warned that any failure to file timely objections would

result in a waiver of the right to appeal any order of this court adopting the Report. See LCvR

72.3(b) (allowing a party to file a written objection within 14 days after being served with the

report and recommendation). No objections have been received, and all objections are thus

deemed waived. Elec. Transaction Sys. Corp. v. Prodigy Partners Ltd., 2009 WL 3273920, at

*1 (D.D.C. Oct. 9, 2009). Accordingly, it is this 6th day of August, 2012, hereby

        ORDERED that Magistrate Judge Facciola’s Report and Recommendation is adopted in

full; it is further

        ORDERED that the defendants’ motion to dismiss is GRANTED; and it is

        ORDERED that the plaintiff is GRANTED leave to file a second amended complaint.

        SO ORDERED.


                                                              RUDOLPH CONTRERAS
                                                              United States District Judge